*793ORDER
Steven H. Keeney accepted a retainer fee from an out-of-state lawyer to assist in collecting an attorney’s fee from an estate in Kentucky. Because Keeney ceased communicating with the client, the matter was turned over to the Kentucky Bar Association for further action.
After the filing of the complaint, the respondent failed to respond to inquiries from the KBA. As a result, charges were made against the respondent. Count I charged a failure to keep a client reasonably informed about the status of a matter and to promptly comply with reasonable requests for information. Count II charged a failure to act with reasonable diligence and promptness in representing a client.
After investigation, the KBA found that the respondent did accept the retainer fee and did not perform any legal services for his client, although, during the course of the investigation, the respondent did return the retainer fee. The Board of Governors found that there was sufficient evidence to support a verdict of guilt on both counts. The Board also entered into the record the fact that Keeney had been previously suspended from the practice of law on July 1, 1993, for fifty-nine days for failure to return unearned fees advanced to him by another client and for failure to exercise diligence and promptness in the representation of that client. A sixty-day suspension was recommended.
The respondent, Steven H. Keeney, is hereby found guilty of one count of failure to keep a client reasonably informed about the status of a matter and to promptly comply with reasonable requests for information, and one count of failure to act with reasonable diligence and promptness in representing a client. As a result, the respondent is suspended from the practice of law for sixty days from the date of this Order.
ENTERED: February 24, 1994.
/s/Robert F. Stephens
ROBERT F. STEPHENS, Chief Justice